SCHOTT, Judge.
This is before us on a motion to dismiss plaintiffs’ appeal filed by defendant-appel-lee on December 13, 1974. In support of the motion are affidavits from the court reporter and the clerk of the trial court. The reporter’s affidavit is to the effect that he has never been paid to prepare the transcript although on several occasions he informed plaintiffs’ counsel that the transcript would not be filed with the clerk until he was paid.
The clerk’s affidavit is to the effect that a devolutive appeal was granted to plaintiffs with an initial return date on December 28, 1973; that such return date was extended to October 23, 1974; that the transcript of the testimony at trial was never filed in his office and that the appeal was never lodged. Plaintiffs-appellants have filed no response or opposition to the motion.
LSA-C.C.P. Art. 2126 places the duty on the appellant to pay the cost for preparing the record on appeal before the extended return day while C.C.P. Art. 2161 prescribes that an appeal shall not be dismissed because of a defect unless it is imputable to the appellant. There is nothing before us to suggest that fault is not imputable to plaintiffs-appellants. Accordingly the appeal is dismissed.
Appeal dismissed.